United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventor: Rosie S. Woods			:
Application No. 15/354,602			:		Decision on Petition
Filing Date: November 17, 2016		:				
Attorney Docket No. WOODS.1.P		:
	

This is a decision on the petition under 37 C.F.R. § 1.137(a) filed April 5, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any renewed petition filed in response to this decision must be submitted within TWO (2) MONTHS from the issue date of the instant decision.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

The applicant is Abundant Harvest Apiary.  The inventor is a manager of applicant.  Any renewed petition should identify the extent to which the inventor owns applicant.

Patent practitioner Hubert Pfabe filed the application on behalf of applicant on November 17, 2016.

The inventor became homeless prior to Autumn of 2018.

On February 20, 2019, the Office mailed a non-final Office action to Mr. Pfabe setting a shortened statutory period for reply of three (3) months.  

The inventor was still homeless at the beginning on Spring of 2019.

During January of 2020, the inventor contracted COVID-19.

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and


(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.1

The petition includes items (1)-(3) set forth above. 

Pursuant to 37 C.F.R. § 1.137(b)(2), “The Director may require additional information where there is a question whether the delay was unintentional.”  The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.2  The notice states the Office will require additional information “when a petition to revive an abandoned application is filed more than two years after the date the application became abandoned.”3  In this case, the petition to revive was filed more than two years after the application became abandoned.  Therefore, the Office is requiring the submission of additional information.

Any renewed petition filed in response to this decision should include answers to the following questions:

(1)	When did the inventor first learn of the existence of the Office action?
(2)	When did the inventor first learn of the existence of the Notice of Abandonment?
(3)	When did the inventor first learn the application had become abandoned?
(4)	During which months of 2019, 2020, and 2021, was the inventor homeless?
 
Any renewed petition should identify and address any factors that have arisen during the last year might affect a third party’s perception of the value of the application.  Examples of such factors would be (1) the discovery of a product on the market that might infringe any patent issuing from this application and (2) discussions between the inventor and another entity involving possibly licensing or selling rights to the application or invention.

In addition to the information requested above, the renewed petition should also include any additional information, which may be supported by documentary evidence, necessary to show the entire delay entire delay in filing the required reply from the due date for reply until the submission of a grantable petition under 37 C.F.R. § 1.137(a) was unintentional.  

A discussion of the unintentional standard can be found in subsections C through F of MPEP § 711.03(c)(II).

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.4 		 
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.
        2 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        3 Id. at 1223.
        4 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.